Citation Nr: 0516401	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) as secondary to service-connected 
duodenal ulcer.

2.  Entitlement to service connection for spastic colon as 
secondary to service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1981 to 
April 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
July 2003, the Board remanded the issues for further 
development.


FINDINGS OF FACT

1.  The veteran's current GERD was not manifested during her 
active duty service.

2.  The veteran's current GERD was not caused by or 
aggravated by her service-connected duodenal ulcer.

3.  The veteran's current spastic colon was not manifested 
during her active duty service.

4.  The veteran's current spastic colon was not caused by or 
aggravated by her service-connected duodenal ulcer.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by the veteran's 
active duty service, nor is GERD proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

2.  Spastic colon was not incurred in or aggravated by the 
veteran's active duty service, nor is spastic colon 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in an August 
2001 VCAA letter, the appellant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the August 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was prior to November 9, 2000, the date 
the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the August 2001 VCAA letter and the May 2001 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations regarding these claims, the 
evidence needed to substantiate such claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also 
finds that all necessary development has been accomplished.  
The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate her claims, including VA treatment records.  
The appellant has also been afforded the benefit of VA 
examinations during the appeal period.  Neither the 
appellant nor her representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records showed that the veteran was treated 
for stomach disorders, however there appears to be no 
indication that the veteran had GERD or spastic colon during 
service.  

A March 1999 VA examination in presenting the veteran's 
history as apparently reported by the veteran indicated that 
the she complained of gastroesophageal reflux symptoms, and 
said she had reflux of food and bile on an almost daily 
basis.  The veteran had a prior history of iron deficiency 
anemia secondary to recurrent gastroesophageal bleeding.  She 
complained of alternating diarrhea and constipation for years 
and abdominal bloating and extension.  The examiner indicated 
that in May 1996 the veteran had an upper GI endoscopy which 
demonstrated gastroesophageal reflux disease with erosive 
esophagitis.  The physical examination found that the 
veteran's abdomen was soft, bowel sounds were active, there 
was defused tenderness to deep palpation in all quadrants, 
not masses of localized or signs were evident.  The diagnoses 
included history of chronic peptic ulcer disease, in 
remission, GERD with endoscopic evidence of erosive 
esophagitis documented by endoscopy, May 1996.  The examiner 
commented that this continued to be intermittently 
symptomatic on an almost daily basis.  

During a September 1999 VA examination, it was indicated that 
in the past the veteran had an oophorectomy, appendectomy and 
subsequently had Marshal-Marchetti repair.  Physical 
examination of the abdomen found that veteran had striae, 
bowel sounds decreased, on palpation she had diffused 
tenderness.  The impression included chronic generalized 
abdominal pain, uncertain cause, possibly related to 
adhesions from previous operations, epigastric pain, probably 
largely related to gastroesophageal reflux and the use of non 
steroidal anti-inflammatory drug with previous history of 
peptic ulcer disease and GI bleeding.  

A December 2000 VA progress noted showed that the veteran 
reported having epigastric pain and burning and reflux 
symptoms during service.  She complained of epigastric 
burning and reflux symptoms with regurgitation and hiccups.  
The examiner indicated that the veteran has had occasional 
vomiting, hematemesis within the past year, diarrhea and 
constipation alternating and had a diagnosis of a spastic 
colon.  Physical examination of the abdomen revealed that 
bowel sounds were normal, the veteran had some nonlocalized 
upper and lower abdominal tenderness.  The impression was 
history of duodenal ulcer disease with chronic symptoms 
described above, refractory to H-2 blockers and proton pump 
inhibitors.  

A February 2001 radiology profile found that scout film of 
the abdomen was unremarkable.  A May 2001 radiology profile 
indicated that there was no observed gastroesophageal reflux 
and duodenum was free of inflammatory change.  The impression 
indicated that there was a brief transient period of spasm at 
the gastroesophageal junction, the examination otherwise was 
unremarkable.  

A September 2001 VA progress noted showed that the veteran 
experienced reflux/regurg, daily nausea, weekly vomiting, 
spastic colon with an onset in the veteran's mid 20s and 
50/50 diarrhea/constipation.  The examiner assessed that 
there was no observed gastroesophageal reflux.  An October 
2001 addendum indicated that the veteran had small hiatal 
hernia, gastroesophageal reflux was not observed, and the 
duodenum was free of inflammatory change.  The examiner noted 
that the irregularity at the distal esophagus appeared to 
represent a new finding.  The examiner noted that on 
discussion with Dr. Alvarez there was no correlation between 
duodenal ulcer and spastic colon.  

The veteran was afforded a VA examination in February 2004 
and her claims folder was reviewed in conjunction with the 
examination.  The examiner, a physician, indicated that 
service medical records showed that in March 1982, the 
veteran was treated for sharp stomach pain, vomiting blood, 
complained of indigestion, nausea, vomiting, diarrhea, and 
blood in her stool.  She was found to be guaiac-positive 
without rigidity or organomegaly.  The veteran reported that 
she currently had heartburn symptoms 3 days a week, had 
episodes of regurgitation, no dysphasia, no hematemesis or 
melena since 1982.  She stated that she believed she had 
recurrent ulcers.  The veteran's abdomen was normal, she had 
active bowel sounds, some mild subxiphoid tenderness to 
palpation, no rebound or guarding.  The examiner opined that 
the veteran's symptoms were consistent with a medical 
classification of GERD, showing predominant symptoms of 
heartburn in the substernal or xiphoid area, worse with 
recumbency, some occasional regurgitation.  

In evaluating the veteran's spastic colon, the examiner 
indicated that the an October 1981 service medical record 
showed that that there was some vomiting, stomach ache, 
headache, and diarrhea.  The diagnosis was gastroenteritis.  
The examiner stated that there was no further mention of 
gastrointestinal complaints other than those associated with 
her duodenal ulcer.  The doctor indicated that the veteran 
complained that for many years she had alternating 
constipation and diarrhea.  Over the past 6 months, she 
predominantly had diarrhea.  She denied any recent weight 
loss or weight gain, any nausea or vomiting.  The examiner 
opined that the veteran's complaints could be consistent with 
irritable bowel syndrome.  The examiner stated that in the 
veteran's case, she complained of change in frequency and 
form of stool.  The complicating factor was that the veteran 
had been on chronic narcotic therapy for years for chronic 
pelvic pain, which alters bowel mobility.  The doctor 
asserted that it was impossible to make a diagnosis, it was 
not clear from the patient or the records what the 
relationship was between abdominal pain, bowel habit changes, 
and what medications were being used at the time.  

The doctor opined that there was no indication that the 
current GERD and spastic colon resulted from the service-
connected duodenal ulcer, or an event in active service from 
October 1981 to April 1982.  The examiner commented that GERD 
is a problem with the lower esophageal sphincter, which was 
not in any way connected with the duodenal ulcer, and 
irritable bowel syndrome/spastic colon has not been found to 
be related to a duodenal ulcer.  

The examiner replied that the answer to the question whether 
it is at least as likely as not that the current GERD and 
spastic colon resulted from nonservice-connected asthma, 
hiatal hernia, migraine headaches, obesity, orthopedic 
disabilities, or use of Morphine and other medications to 
treat nonservice-connected disabilities, is yes for GERD.  
The doctor commented that it was possible for hiatal hernia 
and GERD to be found in the same patient population, but it 
does not necessarily cause GERD.  The doctor explained that 
there is a certain percentage of people with hiatal hernia 
who do not have symptoms of GERD, as well as people with GERD 
who do not have hiatal hernia.  The examiner concluded that 
because it is unclear whether there is a diagnosis of spastic 
colon, a connection could not be made between the veteran's 
current bowel complains and other nonservice related 
disorders, but the veteran's use of narcotics may play a role 
in her bowel complaints.  

In August 2004, the Board requested a medical expert opinion 
from a VA doctor.  Later that month, a replied was received 
from a board certified internist, who reviewed the claims 
folder and provided an opinion examination.  He indicated 
that he concurred with the February 2004 VA examination, and 
that after researching the medical literature he found 
nothing that would correlate GERD or irritable bowel syndrome 
spastic colon with duodenal ulcer disease.  He stated that 
these are entirely separate entities and there was no 
causative relationship between them.  Therefore, he stated 
that it is not at least as likely as not that the veteran's 
GERD and her spastic colon were secondary to her service-
connected duodenal ulcer nor were they aggravated by her 
service-connected duodenal ulcer.  

The Board is thus presented with an evidentiary record which 
does not include any supporting medical evidence that the 
veteran's GERD or spastic colon are related to service or are 
secondary to the veteran's service-connected duodenal ulcer.  
Although the Board acknowledged in the July 2003 remand that 
the veteran herself was a registered nurse, the medical 
evidence of record does not support her claims.  In her 
February 2001 Form 9 appeal, the veteran indicated that Dr. 
Rossetto told her that her GERD and spastic colon were 
secondary to her service-connected duodenal ulcer.  A review 
of a December 2000 VA progress note reveals that Dr. Rossetto 
opined that the veteran had a history of duodenal ulcer with 
the chronic symptoms described earlier.  The doctor did not 
indicate that there was a causal relationship between the 
veteran's GERD and spastic colon and the duodenal ulcer.  
Furthermore, a different doctor in the February 2004 VA 
examination opined that that there was no indication that the 
current GERD and spastic colon resulted from the service-
connected duodenal ulcer, or from an event during active 
service.  Although it was unclear from the February 2004 
examination whether the veteran had a current diagnosis of 
spastic colon, given the veteran's record, the Board will 
give her the benefit doubt and presume that she has spastic 
colon.  Moreover, the August 2004 medical expert opinion 
concurred with the February 2004 VA examination, and the 
doctor opined that it is not at least as likely as not that 
the veteran's GERD and her spastic colon are secondary to her 
service-connected duodenal ulcer nor were they aggravated by 
her service-connected duodenal ulcer.  

Thus, the Board must conclude that the preponderance of the 
evidence is against a finding that the veteran's GERD and 
spastic colon are secondary to her service-connected duodenal 
ulcer, including by aggravation.  The weight of the competent 
evidence is to the effect that there is no relationship 
between GERD and spastic colon and the service-connected 
duodenal ulcer.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


